Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 5, line 14, reference character “121” should be read as “112”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 6, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Asuka Muramatsu (US 2018/0272775 A1 hereinafter as “Muramatsu”) as modified by Takahiro Fukase (US 2014/0268207 A1 hereinafter as “Fukase”)
Regarding claim 1, Muramatsu teaches an information processing apparatus comprising circuitry ([0056], line 1, the printing apparatus includes a CPU) configured to: detect a malfunction of a conveying device that conveys the medium ([0104], lines 1-3, discloses a first and second detection chart processing that results in a determination that the displacement is so great that a third chart with enlarged lines is required; the determination that the first and second detection charts cannot perform the correction process sufficiently is an indication of malfunction of conveying device; moreover, [0013], lines 1-2, discloses that displacement is corrected by correcting printing time which indicates a malfunction in conveyance speed); cause an image forming apparatus to print a correction chart for correction of conveyance of the medium, in response to detection of the malfunction of the conveying device ([0100], line 1 , discloses the third detecting chart is used for correction of displacement subsequent to the detection of the displacement amount is so large based on first and second detection charts; moreover; [0111], lines 1, the detection charts are printed individually); calculate, from a read image of the correction chart ([0077] and FIG.9(b) shows scan of the detection chart), an amount of fluctuation in conveyance of the medium performed by the conveying device ([0082], lines 3-6 discloses a shift amount and direction of displacement are determined, and based on these calculated results a displacement amount is obtained); and calculate a correction value for the calculated amount of fluctuation in conveyance of the medium ([0083], lines 1-3, discloses that the correction is based on a displacement correction data calculated based on the calculated displacement amount, the process regulates the timing of printing by each of the print heads which indicates the correction for the malfunction in conveyance speed).
Muramatsu does not expressly disclose that the circuitry is configured to: acquire, as a first image, a read image of an image formed on a medium; generate, as a second image, an image to be compared with the first image, based on document data; detect a plurality of reference points from the second image; compare the first image with the second image to calculate an amount of positional deviation of the medium for each of the plurality of reference points or that the malfunction is detected based on the amount of positional deviation. 
However, Fukase teaches an information processing apparatus comprising circuitry configured to: 5acquire, as a first image, a read image of an image formed on a medium ([0034], lines 3-8 discloses an image examination apparatus that examines a read image of a printed image and obtain another master image to performs accurate alignment of the printed image; the read image can be understood as the first image, and the master image can be understood as the second image); generate, as a second image, an image to be compared with the first image, based on document data ([0036], lines 7-8, the master image is generated based on bit-map data); detect a plurality of reference points from the second image ([0065], lines 1-4 discloses a reference point extraction unit that extract multiple reference points from the master image being divided into given areas); compare the first image with the second image to calculate an amount of positional 10deviation of the medium for each of the plurality of reference points ([0066], lines 1-6 discloses using the reference points’ shift amounts, calculate for each of the divided areas, a misalignment amount between the master image and the read image; misalignment can be understood as positional deviation); detect, based on the amount of positional deviation, a malfunction (Fukase discloses that the misalignment is horizontal or vertical shifts of a calculated amount in position of reference points between the read image and master image [FIG. 11 and {0072} in lines3-7 and [0073] in lines 1-5]).
Fukase discloses a displacement/misalignment calculation analogous to that of Muramatsu (Muramatsu’s [0080], lines 1-4 teaches calculation of displacement amount and the direction of displacement of the reference position on the image data compared to the testing chart for determining a malfunction in the conveyance device). Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Muramatsu’s apparatus to perform the malfunction detection by determining positional deviation amount between a reference image and a master image based on feature points as taught by Fukase to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to detect the malfunction of the conveyance device more accurately.
Regarding claim 2, Muramatsu as modified by Fukase according to claim 1, Muramatsu further teaches  25wherein the circuitry is configured to detect an abnormality in a medium conveyance speed at which the conveying device conveys the medium ([0104], lines 1-3, discloses a first and second detection chart processing that results in a determination that the displacement is so great that a third chart with enlarged lines is required; the determination that the first and second detection charts cannot perform the correction process sufficiently is an indication of malfunction of conveying device; moreover, [0013], lines 1-2, discloses that displacement is corrected by correcting printing time which indicates a malfunction in conveyance speed).
Muramatsu does not expressly disclose that the circuitry is configured to: wherein the circuitry is configured to calculate, for each of the plurality of reference points, an amount of positional deviation of the medium in a sub-scanning direction in which the medium is conveyed or that an abnormality is detected, in a case in which the calculated amount of positional deviation of the medium in the sub-scanning direction exceeds a threshold value.
However, in the same field of displacement/misalignment calculation, Fukase discloses wherein the circuitry is configured to calculate, for each of the plurality of reference points, an amount of positional deviation of the medium in a sub-scanning direction in which the medium is conveyed ([0076], lines 3-4 discloses the average misalignment amount is calculated for misalignment amounts of all of the reference points based on each of the reference point’ shift amount; [0078], line 9 and 17 disclose the misalignment in y-direction and x-direction which includes the conveying direction according to FIG. 15), and 25wherein the circuitry is configured to detect an abnormality, in a case in which the calculated amount of positional deviation of the medium in the sub-scanning direction exceeds a threshold value ([0091] discloses that the non-coincidence of the misalignment amounts for each of the areas is an indication of a large positional change of the read image; then, [0092], misalignment tendency analysis can be performed normally using the amounts of misalignment in the Y and X directions, which covers both the sub-scanning and main-scanning directions of the medium; therefore, the indication of the large positional change of the read image implies that the positional change exceeds a threshold value, here the positional change of the read image can be understood as the positional deviation of the medium).
Fukase discloses a displacement/misalignment calculation analogous to that of Muramatsu (Muramatsu’s [0080], lines 1-4 teaches calculation of displacement amount and the direction of displacement of the reference position on the image data compared to the testing chart for determining a malfunction in the conveyance device). Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Muramatsu’s apparatus to perform the abnormality in conveyance speed detection by determining whether a positional deviation amount of the medium in the sub-scanning direction exceeds a threshold based on feature points between a reference image and a master image, as taught by Fukase to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to detect the malfunction of the conveyance device more accurately.
Regarding claim 3, Muramatsu as modified by Fukase according to claim 2, Muramatsu further discloses wherein the circuitry is configured to detect the abnormality in the medium conveyance speed ([0104], lines 1-3, discloses a first and second detection chart processing that results in a determination that the displacement is so great that a third chart with enlarged lines is required; the determination that the first and second detection charts cannot perform the correction process sufficiently is an indication of malfunction of conveying device; moreover, [0013], lines 1-2, discloses that displacement is corrected by correcting printing time which indicates a malfunction in conveyance speed).
Muramatsu does not expressly discloses that the information processing apparatus according to claim 2, wherein the plurality of reference points includes: a first reference point; and a second reference point adjacent to the first reference point in the sub- scanning direction, or wherein the circuitry is configured to detect an abnormality in a case in which: the calculated amount of positional deviation of the medium in the sub- scanning direction is equal to or less than the threshold value; and 5a difference value between the amount of positional deviation in the sub- scanning direction calculated for the first reference point and the amount of positional deviation in the sub-scanning direction calculated for the second reference point exceeds another threshold value.
However, Fukase discloses wherein the plurality of reference points includes: a first reference point; and a second reference point adjacent to the first reference point in the sub-scanning direction ([0083], lines 1-7 discloses in accordance with the Y-direction/conveying direction, a neighbor difference is calculated for neighboring reference points such as reference points A5 and A2 in FIG. 14; neighboring reference points can be understood as a first reference point being adjacent to the second reference point in the Y-direction), and26Client Ref. No. FN202002450 wherein the circuitry is configured to detect the abnormality in a case in which: the calculated amount of positional deviation of the medium in the sub-scanning direction is equal to or less than the threshold value ([0091], lines 1-6 discloses when misalignment tendency analysis fails due the image having a small positional change, then a flexible misalignment tendency analysis is performed instead; therefore, the small amount of the positional change of the read image implies a positional deviation of the medium is being equal or smaller than a threshold value, and then the flexible misalignment tendency analysis is performed which is based on a neighbor difference calculation based on [0092]); and 5a difference value between the amount of positional deviation in the sub-scanning direction calculated for the first reference point and the amount of positional deviation in the sub-scanning direction calculated for the second reference point ([0081],lines 8-11 discloses the calculation of neighbor difference in misalignment amounts in the Y-direction between two neighboring reference points) exceeds another threshold value ([0084], lines 1-2, each neighbor difference is compared with a predetermined threshold, lines 9-13, when the neighbor difference is larger than the threshold classify the two reference points into different groups; the neighbor difference calculation is used for the misalignment tendency analysis therefore indicates there is a difference in misalignment tendency between reference points which then indicates an abnormality based on [0091]; moreover, [0092] discloses in both cases of normal and flexible misalignment tendency analysis, the neighbor difference calculation is needed; in case of flexible misalignment tendency analysis, when one of the direction or magnitude of the shift of the reference point is not clear, then neighbor difference can be alternatively calculated using one of the direction or magnitude where the derivation of the missing quantity can be done based on the angle of the shift).
Fukase discloses a displacement/misalignment calculation analogous to that of Muramatsu (Muramatsu’s [0080], lines 1-4 teaches calculation of displacement amount and the direction of displacement of the reference position on the image data compared to the testing chart for determining a malfunction in the conveyance device). Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Muramatsu’s apparatus to detect malfunction of the conveyance device in a sub-scanning direction by determining whether a neighbor difference in misalignment amounts among the adjacent feature points in the sub-scanning direction exceed a threshold, as taught by Fukase to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to detect the malfunction of the conveyance device more accurately.
Regarding claim 6, Muramatsu as modified by Fukase further teaches an image forming system comprising: the information processing apparatus according to claim 1 (see above mapping of claim 1). Muramatsu does not expressly disclose 35an image forming apparatus configured to form the image on the medium. 
However, Fukase teaches an image forming apparatus configured to form the image on the medium ([0057], lines 1-2 discloses the printing apparatus can print images, characters and so on from a host computer; moreover, [0052], lines 1-3 discloses the printing is done on a printing medium such as a web paper).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to combine the teachings of Muramatsu as modified by Fukase to obtain an apparatus that performs printing of the image on a printing medium to arrive at the claimed invention discussed above. Such modification is the result of combing prior art elements according to known methods to yield predictable results. Such motivation for the proposed modification is to perform the printer function of printing the image more accurately on the medium.  
Regarding claim 7, Muramatsu teaches a control method for an information processing apparatus comprising: detecting a malfunction of a conveying device that conveys the medium ([0104], lines 1-3, discloses a first and second detection chart processing that results in a determination that the displacement is so great that a third chart with enlarged lines is required; the determination that the first and second detection charts cannot perform the correction process sufficiently is an indication of malfunction of conveying device; moreover, [0013], lines 1-2, discloses that displacement is corrected by correcting printing time which indicates a malfunction in conveyance speed); causing an image forming apparatus to print a correction chart for correction of conveyance of the medium, in response to detection of the malfunction of the conveying device ([0100], line 1 , discloses the third detecting chart is used for correction of displacement subsequent to the detection of the displacement amount is so large based on first and second detection charts; moreover; [0111], lines 1, the detection charts are printed individually); calculating, from a read image of the correction chart ([0077] and FIG.9(b) shows scan of the detection chart), an amount of fluctuation in conveyance of the medium performed by the conveying device ([0082], lines 3-6 discloses a shift amount and direction of displacement are determined, and based on these calculated results a displacement amount is obtained); and calculating a correction value for the calculated amount of fluctuation in conveyance of the medium ([0083], lines 1-3, discloses that the correction is based on a displacement correction data calculated based on the calculated displacement amount, the process regulates the timing of printing by each of the print heads which indicates the correction for the malfunction in conveyance speed).
Muramatsu does not expressly disclose that the circuitry is configured to: acquiring, as a first image, a read image of an image formed on a medium; generate, as a second image, an image to be compared with the first image, based on document data; detecting a plurality of reference points from the second image; compare the first image with the second image to calculate an amount of positional deviation of the medium for each of the plurality of reference points or that the malfunction is detected based on the amount of positional deviation. 
However, Fukase teaches an information processing apparatus comprising circuitry configured to: 5acquiring, as a first image, a read image of an image formed on a medium ([0034], lines 3-8 discloses an image examination apparatus that examines a read image of a printed image and obtain another master image to performs accurate alignment of the printed image; the read image can be understood as the first image, and the master image can be understood as the second image); generating, as a second image, an image to be compared with the first image, based on document data ([0036], lines 7-8, the master image is generated based on bit-map data); detecting a plurality of reference points from the second image ([0065], lines 1-4 discloses a reference point extraction unit that extract multiple reference points from the master image being divided into given areas); comparing the first image with the second image to calculate an amount of positional 10deviation of the medium for each of the plurality of reference points ([0066], lines 1-6 discloses using the reference points’ shift amounts, calculate for each of the divided areas, a misalignment amount between the master image and the read image; misalignment can be understood as positional deviation); detecting, based on the amount of positional deviation, a malfunction (Fukase discloses that the misalignment is horizontal or vertical shifts of a calculated amount in position of reference points between the read image and master image [FIG. 11 and {0072} in lines3-7 and [0073] in lines 1-5]).
Fukase discloses a displacement/misalignment calculation analogous to that of Muramatsu (Muramatsu’s [0080], lines 1-4 teaches calculation of displacement amount and the direction of displacement of the reference position on the image data compared to the testing chart for determining a malfunction in the conveyance device). Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Muramatsu’s apparatus to perform the malfunction detection method by determining positional deviation amount between a reference image and a master image based on feature points as taught by Fukase to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to detect the malfunction of the conveyance device more accurately.
Regarding claim 8, Muramatsu teaches an information processing apparatus to perform a control method for an information processing apparatus (FIG. 1), the method comprising:5 detecting a malfunction of a conveying device that conveys the medium ([0104], lines 1-3, discloses a first and second detection chart processing that results in a determination that the displacement is so great that a third chart with enlarged lines is required; the determination that the first and second detection charts cannot perform the correction process sufficiently is an indication of malfunction of conveying device; moreover, [0013], lines 1-2, discloses that displacement is corrected by correcting printing time which indicates a malfunction in conveyance speed); causing an image forming apparatus to print a correction chart for correction of conveyance of the medium, in response to detection of the malfunction of the conveying device ([0100], line 1 , discloses the third detecting chart is used for correction of displacement subsequent to the detection of the displacement amount is so large based on first and second detection charts; moreover; [0111], lines 1, the detection charts are printed individually.); calculating, from a read image of the correction chart ([0077] and FIG.9(b) shows scan of the detection chart), an amount of fluctuation in conveyance of the medium performed by the conveying device ([0082], lines 3-6 discloses a shift amount and direction of displacement are determined, and based on these calculated results a displacement amount is obtained); and calculating a correction value for the calculated amount of fluctuation in conveyance of the medium ([0083], lines 1-3, discloses that the correction process is based on a displacement correction data calculated based on the calculated displacement amount, the process regulates the timing of printing by each of the print heads which indicates the correction for the malfunction in conveyance speed).
Muramatsu does not expressly disclose a non-transitory storage medium storing the computer-readable program code to perform the printing apparatus’s method and function, and that the method comprising: acquiring, as a first image, a read image of an image formed on a medium; generating, as a second image, an image to be compared with the first image, based on document data; detecting a plurality of reference points from the second image; comparing the first image with the second image to calculate an amount of positional deviation of the medium for each of the plurality of reference points or that the malfunction is detected based on the amount of positional deviation. 
However, Fukase teaches a non-transitory storage medium storing the computer-readable program code ([0040], lines 2-7 discloses a non-volatile storage medium storing the program to perform the printing apparatus’s method) to perform the printing apparatus’s method and function, and method for an information processing apparatus comprising: 5acquiring, as a first image, a read image of an image formed on a medium ([0034], lines 3-8 discloses an image examination apparatus that examines a read image of a printed image and obtain another master image to performs accurate alignment of the printed image; the read image can be understood as the first image, and the master image can be understood as the second image); generating, as a second image, an image to be compared with the first image, based on document data ([0036], lines 7-8, the master image is generated based on bit-map data); detecting a plurality of reference points from the second image ([0065], lines 1-4 discloses a reference point extraction unit that extract multiple reference points from the master image being divided into given areas); comparing the first image with the second image to calculate an amount of positional 10deviation of the medium for each of the plurality of reference points ([0066], lines 1-6 discloses using the reference points calculate for each of the divided areas, a misalignment amount between the master image and the read image; misalignment can be understood as positional deviation); detecting, based on the amount of positional deviation, a malfunction (Fukase discloses that the misalignment is horizontal or vertical shifts of a calculated amount in position of reference points between the read image and master image [FIG. 11 and {0072} in lines3-7 and [0073] in lines 1-5]).the read image and master image [FIG. 11 and {0072} in lines3-7 and [0073] in lines 1-5]).
Fukase discloses a displacement/misalignment calculation analogous to that of Muramatsu (Muramatsu’s [0080], lines 1-4 teaches calculation of displacement amount and the direction of displacement of the reference position on the image data compared to the testing chart for determining a malfunction in the conveyance device). Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Muramatsu to obtain a non-volatile computer-readable storage medium storing a program to perform the malfunction detection method by determining positional deviation amount between a reference image and a master image based on feature points as taught by Fukase to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to detect the malfunction of the conveyance device more accurately.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Asuka Muramatsu (US 2018/027275 A1 hereinafter as “Muramatsu”) as modified by Takahiro Fukase (US 2014/0268207 A1 hereinafter as “Fukase”) and Hyoki Kenji (Foreign Patent Document JP 2005/227142 A hereinafter as “Kenji”)
Regarding claim 4, Muramatsu as modified by Fukase teaches the information processing apparatus according to claim 3; Fukase further teaches wherein the circuitry is configured to: divide the second image into a plurality of areas including: a first area; and a second area adjacent to the first area in a main scanning direction 15perpendicular to the sub-scanning direction, and detect the plurality of reference points corresponding to the plurality of areas (FIG. 15). However, Muramatsu as modified by Fukase fails to teach detect no abnormality in the medium conveyance speed in a case in which a difference value between the amount of positional 20deviation in the sub-scanning direction calculated for one of the plurality of reference points -corresponding to the first area and the amount of positional deviation in the sub-scanning direction calculated for another one of the plurality of reference points corresponding to the second area exceeds still another threshold value.
However, Kenji discloses detecting no abnormality in the medium conveyance speed ([0020], lines 6-8 discloses a skew is detected; [0003], lines 2-5 discloses a skew indicates an inclination of the printed matter; therefore, this is not an indication of an abnormality in conveyance speed) in a case in which a difference value between the amount of positional 20deviation in the sub-scanning direction calculated for one of the plurality of reference points corresponding to the first area ([0055], lines 1-2, the method for obtaining vertical positional deviation can also be obtained using the same method of obtaining the horizontal positional deviation for the plurality of partial areas; furthermore, [0020], lines 6-8 further discloses the calculated positional deviations are used to determine a skew angle of the inspection image; therefore in any direction for setting of partial areas can be used, which covers the instances of when the partial areas are divided in the main-scanning direction) and the amount of positional deviation in the sub-scanning direction calculated for another one of the plurality of reference points corresponding to the second area ([0055], lines 2-7 discloses that the skew angle is calculated based on the calculated positional deviations which can be considered in both vertical and horizontal directions of both partial areas; this covers the instances of where the direction of the positional deviation is in sub-scanning direction of reference points of each area; [0055], lines 6-9 discloses the skew angle is calculated from the geometric relationship of the  positional deviation amounts of the partial areas such as in FIG.6; FIG. 6 also shows the difference between the positional deviations between two area-representative points dx1 and dx2 based on [0034], results in a lateral displacement which indicates a skew based on [0033]) exceeds still another threshold value ([0039] which discloses that an abnormality is detected if the calculated skew angle exceeds a preset allowable value).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to integrate Kenji into Muramatsu as modified by Fukase to detect no abnormality in conveyance device but rather to detect a skew based on whether a difference between positional deviations of feature points, in a sub-scanning direction, of each of the partial areas divided  in a main-scanning direction on the document image exceed a threshold, according to Kenji’s method to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to detect an abnormality more accurately.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HAU CAI whose telephone number is (571)272-9424. The examiner can normally be reached M-F 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG HAU CAI/Examiner, Art Unit 2663                                                                                                                                                                                                        
/SEAN M CONNER/Primary Examiner, Art Unit 2663